In a proceeding to confirm an arbitration award, petitioners appeal from a judgment of the Supreme Court, Rockland County, dated December 8, 1975, which denied the application and vacated the award. Judgment affirmed, without costs or disbursements. We agree with the Justice at Special Term that: "There is no question but that petitioners were at all times receiving salaries in accordance with the clear and unambiguous terms of the collective bargaining agreement. In directing that petitioners be advanced by one salary step or grade, the arbitrators ignored the relevant provisions of the agreement and, in effect, made a new and different contract for the parties. In so doing, the arbitrators conferred upon petitioners a benefit not reflected in the agreement and not enjoyed by any other County employees similarly situated. Such an award cannot stand”. Margett, J. P., Damiani, Shapiro and Titone, JJ., concur.